 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCampo Slacks, Inc. and J & E Sportswear, Inc. andAmalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC. Case 6-CA-10905July 7, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENEI.LO AND TRUESDALEOn March 13, 1980, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, Respondents filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in opposition to Respondents'exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt her recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-' Respondents have excepted to certain credibility findings made bythe Administrative Lasw Judge. It is the Board's established policy not tooverrule an administrative lasw judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Stundard Dry Wall Product.Inc., 91 NI.RB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis foir reversing her find-ings.I The Administrative L aw Judge ordered Respondents Io make em-ployees of the cutting department in Madera, Pennsylvania, whole "bypaying all insurance and similar contributions as required by the CampoSlacks. Inc., bargaining agreement .to [the] extent that such contrihu-tions have not been made or that the employees have not otherwise beenmade whole for their ensuing experiences .-To the extent that em-ployees may have paid to third-party insurance companies money formedical or dental coverage or employees may have paid directly tohealth care providers for medical or dental services that the contractualpolicies would have covered, we shall order Respondents to make saidemployees whole, and modify the Order accordingly. See Ihe Saloon,Inc., 247 NLRB No. 156 (1980): Ferrn Mechanical Corp.. 249 NLRB No.83 (1980)Because the provisions of employee benefit fund agreements are vari-able and complex. the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments We leave to the compliance stage the questionwhether Respondent must pay any additional amounts into the benefitfunds in order to, satisfy our "make-whole" remedy These additionalamounts may be determined, depending upon the circumstances of eachcase, by reference to provisions in the documents governing the funds atissue and, where there are no governing provisions. tio evidence of anyloss directly attributable to the unlaswful withholding action, which mightinclude the loss of return on investment if the portion iof funds withheld,additional administrative colsts, etc. but not collateral lossesfled below, and hereby orders that the Respond-ents, Campo Slacks, Inc., Houtzdale and Madera,Pennsylvania, and J & E Sportswear, Inc., Clear-field, Pennsylvania, their officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph 2(g):"(g) Make whole the employees of the cuttingdepartment in Madera, Pennsylvania, by paying allinsurance and similar contributions as required bythe Campo Slacks, Inc., bargaining agreement thatexpired on September 2, 1979, to the extent thatsuch contributions have not been made or that theemployees have not otherwise been made wholefor their ensuing expenses; provided that Respond-ent is not required to rescind or cancel any substi-tute or new insurance program or plan it may haveinstituted, unless the Union so requests. This make-whole requirement shall include reimbursing em-ployees for any medical or dental bills they them-selves may have paid directly to health care pro-viders that the contractual policies would havecovered, as well as any premiums that they mayhave paid to third-party insurance companies tocontinue medical and dental coverage in the ab-sence of Respondents' required contributions."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten to close any plant orfacility because our employees engage in unionactivities or continue to choose to continuebeing represented by Amalgamated Clothingand Textile Workers Union, AFL-CIO-CLC.WE WILL NOT threaten that we will refuseto recognize Amalgamated Clothing and Tex-tile Workers Union, AFL-CIO-CLC, or takeunilateral action concerning wages, hours, orother terms and conditions of employmentwithout bargaining with the Union namedabove.WE WILL. NOT threaten employees with lossof unemployment compensation if they contin-250 NLRB No. 57420 CANMP() SLACKS. INC(ue to support the above-named Union orengage in union activities.WE. WII NOT solicit any employees to initi-ate or sponsor a decertification petition aimedat removing the Union as collective-bargainingagent of our employees in the following appro-priate bargaining units:All employees employed by Campo Slacks,Inc., at its Houtzdale, Pennsylvania, facility,and all cutting department employees at ourMadera, Pennsylvania, facility; excludingoffice clerical employees, executives, admin-istrative employees and guards professionalemployees and supervisors as defined in theAct:andAll employees employed by J & E Sports-wear, Inc., at our Clearfield, Pennsylvania,facility; excluding office clerical employees,executives, administrative employees andguards, professional employees and supervi-sors as defined in the Act.WE WILl NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WI l, upon request, bargain with theabove-named Union as the exclusive collec-tive-bargaining representative of the employeesin the bargaining units described above.WE WILL comply with requests for informa-tion needed by the Union in order fully andproperly to protect and further the interests ofthe employees in the bargaining units de-scribed above and to negotiate and thereafteradminister and enforce collective-bargainingagreements on behalf of the employees.WE WILL make whole our employees in thecutting department in Madera, Pennsylvania,by paying all insurance and similar contribu-tions as required by the Campo Slacks, Inc.,bargaining agreement that expired on Septem-ber 2, 1979, to the extent that such contribu-tions have not been made or that the employ-ees have not otherwise been made whole fortheir ensuing expenses; provided that we arenot required to rescind or cancel any substituteor new insurance program or plan we mayhave instituted, unless the Union so requests.This make-whole requirement shall include re-imbursing employees for any medical or dentalbills they themselves may have paid directly tohealth care providers that the contractual poli-cies would have covered, as well as any pre-miums that they have paid to third-party insur-ance companies to continue medical and dentalcoverage in the absence of Respondents' re-quired contributions.Wl wli. offer Marie Greenaway full rein-statement to her former job, or if that job nolonger exists, to a substantially equivalent posi-tion, without prejudice to her seniority andother rights and privileges; and wi. wi t com-pensate Marie Greenaway for any loss she hassuffered because of her discharge or layoff onJanuary 3, 1978, with interest.All our employees are free to become or remain,or to refrain from becoming or remaining, membersof Amaglamated Clothing and Textile WorkersUnion, AFL-CIO-CLC, or any other labor organi-zation, except to the extent that such right may beaffected by an agreement requiring union member-ship, as authorized by the proviso in Section 8(a)(3)of the Act.CAMPO SL.ACKS, INC.J & E SPORTSWEAR, INC.DECISIONJOSF.PHINEt H. Ki.EIN, Administrative Law Judge: Pur-suant to a charge filed on January 30, 1978, and servedon Respondent on February 22, 1978,' by AmalgamatedClothing and Textile Workers Union, AFL-CIO-CLC(hereafter called the Union), a complaint was issued andserved on April 28, 1978, against Campo Slacks, Inc.,and J & E Sportswear (hereafter referred to as Campoand/or J & E, or collectively as Respondent), allegingthat, in the latter part of 1977 and the early months of1978, Respondent engaged in various acts of interference,restraint, and coercion of employees. in violation of Sec-tion 8(a)(1) of the Act;2on or about January 3, 1978, itlaid off employee Marie Greenaway in violation of Sec-tion 8(a)(3) and (1) of the Act, and since November 1977it has refused to recognize and bargain with the Union inspecified manners, in violation of Section 8(a)(5) and (1)of the Act. In its answer, filed on May 9, 1978, andamended on September 7, 1979,:3 Respondent admitssome of the allegations of the complaint, denies others,and asserts affirmative defenses, as specifically discussedbelow where pertinent.Upon due notice, a hearing was held before me onSeptember 17 and 18, 1979, in Clearfield, Pennsylvania.All parties were represented and were provided full op-portunity to present written and oral evidence and argu-ment, and to examine and cross-examine witnesses. At' Amended charges were filed o,n March 16. 1978 (ser.ed on April 31478). and April 27, 1978National l.ahor Relilllon, Act, i. anenided. 29 [I S C § 150). ,ir eq.' 1 he hearing A a, oiriginall scheduled for September 19. 1978 Himt-exer, It was postponed at the request of Ihe lnilon hbecause of ettlemenlnegoiiaions. On January IS. 1979. the hearing was indefinitely postlponednl the Utnioll ' staliment that a settlemenl agreemerle had heen rTeachedHlrrwexcr, for reasons nol sho.rrn inl Ihe record, Ihe miltletr as rcched-ulid fior hearing h5an order istucd oin Jul, 2). 14797421 I)ECISIO()NS 1: NA FIONAF IAIB)R R Fi A' IONS ()f: NA NA I()R R I ()ARI)the conclusion of the hearing, the parties waived oral ar-gument. A post-trial brief has been filed on behalf of theGeneral Counsel.4Upon the basis of the whole record, as well as carefulobservation of the witnesses and consideration of theGeneral Counsel's brief, I make the following:FINI)IN(;S 01: F:A(II. PRIUI IMINARY I INI)INGSA. Respondent Campo, a Pennsylvania corporationwith facilities located in Houtzdale and Madera," Penn-sylvania, is engaged in the manufacture and nonretail saleof clothing. During the year preceding the issuance ofthe complaint, Campo sold and shipped goods and mate-rials valued in excess of $50,000 from its Pennsylvaniafacilities directly to points outside Pennsylvania. Duringthe same period. Campo purchased goods and materialsvalued in excess of $50,000 directly from points outsidePennsylvania for use at its Pennsylvania facilities.Respondent J & E, a Pennsylvania corporation with afacility located in Clearfield, Pennsylvania, is engaged inthe manufacture and nonretail sale of clothing. Duringthe year preceding the issuance of the complaint, J & Esold and shipped goods and materials valued in excess of$50,000 from its Pennsylvania facility directly to pointsoutside Pennsylvania. During the same period, J & Epurchased goods and materials valued in excess of$50,000 directly from points outside Pennsylvania for useat its Pennsylvania facility.The complaint alleges and the answer admits that at alltimes material herein, Campo and J & E have been affili-ated business enterprises with common ownership andcontrol of labor relations policies and constitute a singlebusiness enterprise and/or are joint employers.Respondents are now, and were at all times materialherein, employers (or an employer) engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.B. The Union is now, and was at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.II. THE At I.I ECI) UNI AIR l ABOR PRACT ICL SA. The BackgroundCampo and J & E are two of a larger group of affili-ated companies basically constituting one enterpriseowned and managed by Joseph J. Campolong, Srii4 Although Respondent's counsel stated that he would file a brief. io{1such brief has been received To Ihe extent possible, Respondent's posi-lion has been gleaned from its original anld amended answers ito the com-plaint. counsel's opening statement anid oral motion to dismiss, arid .oUtl-sel's examination of tilnessesI This Finding is based on an express admiission in Respondenl's ansrt. rto the complaint Horwever, as discussed hbelow. 1i he course of the hear-ing Respondenlt ciunsel aipparerlily corltended hat Campo had 1(m ern-ployees in Madera6 The record does not( disclolse precisely the nuniher of separale tiilicor the extenl ,of Campolong' ownllership liowever. the existence o i aIhird company. named JRIC of Madera, Ic (hereinalfter called JHC) I is'shown. Campolong apparently maintains hli. principa;l office and I'clilitie,in Madera used by JtIC JItC aippears Ilo thIhe parenil corporati;on. ithCampo and J & F as subslidiaries II alIo appciar% that sages. ail leasiJoseph J. Campolong, Jr., is vice president of bothCampo and J & E and plant manager of Campo.Since around 1969 or 1970, the Union has representedemployees of' Campo and J & E, L ocal No. 727A repre-senling Campo employees and Local No. 72713 represent-ing J & E employees. There have been separate but iden-tical collective-bargaining agreements for the two coni-panics. The latest contracts, as extended, expired on Sep-tember 2, 1979, after unsuccessful negotiations for a re-newal contract.The Campo bargaining agreement defines the bargain-ing unit as "all of the employees of the Employer wher-ever employed," with the usual exclusions. When theagreement was executed. Campo had around 70 employ-ees, principally sewing machine operators, in Houtzdale,and 4 or 5 cutters7in Madera. J & E had around 40 to50 employees in Clearfield. At the same time, JBC hadabout 70 or 80 production employees working in a build-ing across the road from the cutters in Madera.a At anunspecified date in November 1977, the J13C employeeswere moved across the road into the same building withthe cutters. JBC employees were not represented by anyunion.At the hearing, Respondent's counsel maintained that,when the J13C employees moved ito the building occu-pied by the Campo cutters, somehow the definition ofthe bargaining unit contained in the Campo agreementbecame improper and the cutters were thereupon ex-cluded from the Campo bargaining unit.'B. Section 8(a)(?IIn the fall of 1977 Respondent was delinquent in insur-ance payments provided in the Campo collective-bar-gaining agreement. Campolong resisted the Union's de-mands. Greenaway credibly testified that Campolong.Jr., told her "that his dad was going to like close theplant over the hassle from the girls over the insurance."Marion (Grace Braniff, union president and chairlady,testified that in 1977 Campolong complained that Nicko-las Reale, a representative of the Union's national office,was demanding a wage increase of 25 cents per hour,while Campolong would pay only 15 cents. Braniff testi-fied that, in the course of his complaints, Campolongsaid that the employees were "trying to run him out ofbusiness and bankrupt him." She further testified that atthat time Campolong, Jr., referring to the requestedwage increase, said that if the employees did not "give ita twirl," operating on Respondent's terms, Campolong,Sr., would "close the plant down." Braniff further testi-fied that, in talking with the six union officers concern-ing Respondent's substituting an Aetna insurance pro-gram for the program provided in the collective-bargain-Iowst tf 'a;rimpo'smplo)tes. ire paid bh check, drisliin i the I;lne ,ofJtiC. uhich files. W 2 forms as Ihe emploer.l7 le ssiord "ctlltcr" is used tII Inchlde "spreadlrs." who are in tihC'tlt tlllg deCrirli i iellN Respolndelt's origilla aii,%sef il tile o pInpnll. t bi add mitted tle ap-prulpriiirerless ,, th1e ciltrilac liills &ellll bilragilillnig nit }thli.escr. luesscoulnsel lilter anlended the an.is er f1 dtell "tlil cult tllilg depa rtinlellit cnlplouccs Ii'plo cd at Madcitf , I etllcii ,saJi.i. ol i ll , H IISItIi i f p airil r all ipprll-priale Illli " ilall ciiillisel opinied lthal Responlllet's origillnal LOu. tisl didnlol uillderstland "'lte itmporl o thai t aidlissil "422 C(AMI'() SI.ACKS. INC(_ing agreement. Campolong, Sr., said the employees'"would have to give it a twirl" or he "would close theplant down '." Although Braniffs testimony is not entirelyclear. it appears that Campolong stated the same positionconcerning the method of convlertilg the plant's produc-tion from men's wear to ladies' wear, which conversionwas made, at least in part in 1977 and early 1978.Campolong. Jr. Respondent's only witness, did notdeny or contradict Hraniff's testimony. Thus. it standsuncontradicted and is credited in substance. However,Braniff was confused as to dates. After considerablequestioning by counsel for the General Counsel, she saidshe "imagined" that the wage dispute occurred "morearound February and March" 1977. But other evidenceestablishes that it undoubtedly occurred early in Septem-ber 1977. Braniff testified that "there was one time NickReale and [she] ...wanted a rate on ladies' operation,"Reale testified that in connection with a wage increasedue in Septeniber 1977, the parties disagreed as towhether it should be computed on an hourly rate or apiece work basis. Also, according to Reale, Campolongwanted to compute the increase from a base of $3 perhour, whereas Reale maintained that $3 was not the ex-isting average wage in the shop. When no agreementwas reached in a meeting on September 6, Campolongpresented Reale a letter, already prepared, reading, inpart:For the past twelve months, Campo has sufferedgreat losses. Now your demands for pension contri-butions, and increased hourly rates that will in-crease our losses. Competition will not allow usthese increases. It is the decision of the Board ofDirectors of Campo that thirty days from this datethat Campo will cease doing business.So far as appears, Respondent never offered to provideeconomic data in support of Campolong's claim that Re-spondent had suffered losses. And no such evidence wasforthcoming at the present hearing. Nor does it appearthat Campo ceased operating in accordance with theletter.On the basis of the General Counsel's uncontradictedevidence, I find that, to discourage support of the Unionand to avoid having to deal with it, Respondent threat-ened plant closure. It has long been recognized that suchthreats are among the most serious forms of coercion,violative of Section 8(a)(1) of the Act. See, e.g., HanoverHouse Industries, Inc., 233 NLRB 164 (1977); GuardianAmbulance Service, 228 NLRB 1127, 1128, 1132 (1977).Cf. Ste-Mel Signs. Inc., 246 NLRB No. 177 (1979); DonnProducts, Inc. v. i.L.R.B., 103 LRRM 2338, 2341 (6thCir. 1980).Greenaway testified that in the fall of 1977 Campo-long, Jr., told her that "his dad would do what hewanted to about the union, whether the union liked it ornot." The complaint alleges that such statement consti-tuted an unlawful threat to take unilateral action in dero-gation of Respondent's obligation to bargain with theUnion. The statement must be appraised in the light ofthe surrounding circumstances. Among such circum-stances are statements made to union representatives ator about the same time. Business Agent (ialto testifiedthat Campolong, Sr., stated that "he had no problemswkith" his nonunion shops and suggested that he wouldprefer dealing with the Teamsters Union or with the In-ternlitional Ladies Garment Workers Union rather thanthe Amalgamated. And, as previously found. at or aboutthe same time the Campolongs were threatening to closethe Campo plant if the employees refused to accept Re-spondent's unilaterally imposed terms of employment.Considering all the evidence, I find that, as alleged, Re-spondent threatened to take unlawful unilateral action.The complaint also alleges that Respondent unlawfuillthreatened to deprive employees of unemployment com-pensation if they engaged in union activities. That allega-tion is supported by Greenaway's testimony concerningher discharge or "permanent layoff' on January 3, 1978.She testified that about 2 weeks after the "layoff' she in-quired of Campolong, Jr., concerning her entitlement tounemployment compensation. He replied that if she"didn't give him a hassle he would let [her] sign up" forunemployment compensation. Although Campolong. Jr..testified thereafter, he neither denied Greenawray's testi-mony nor sought to clarify or explain w hat sort of"hassle" by Cireenaway he might have feared or antici-paltedAt the hearing, in moving to dismiss the complaint atthe close of the General Counsel's case, Respondent'scounsel argued that Greenaway's testimony did not con-nect Campolong's reference to a "hassle" to any unionactivity. But, as the General Counsel observes. there isno suggestion of what "hassle" Campolong might haveanticipated other than union or other concerted activity.Greenaway was apparently the only union officer thenworking for Respondent. She had been actively pursuinggrievances. On the very day of the "layoff' she hadcalled on the Union for assistance because the plant wasunheated and very cold In the absence of any explana-tion or clarification by Respondent, one can reasonablyinfer that Campolong was threatening to opposeGreenaway's receipt of unemployment compensation ifshe invoked the contractual grievance procedure inregard to her "layoff' and/or if she continued her activi-ties as a union officer and acting chairlady.9The threatobviously violated Section 8(a)(1) of the Act.The final independent violation of Section 8(a)( I) al-leged in the complaint is Respondent's solicitation of adecertification petition. In this connection Greenawaytestified that in the summer of 1977 Campolong. Jr.,"asked [her] if [she] knew how to get the union out ofthe factory." When she replied in the negative "he pro-ceeded to tell [her] you'd get a petition and get half thegirls to sign the petition and the union would no longerbe there." Greenaway then testified that Campolong. Jr.,asked her to start such a petition.Again., Campolong was not examined concerning thismatter and therefore Greenaway's testimony stands un-disputed and is credited. In cross-examining Greenaway,Respondent's counsel attempted, unsuccessfully. to elicit" A' di',-ul,..lC helto,. II t Fchruar li an ld lMairh 1978, Rc'plndcnl re-futlctl Ii c;ccpt nllil Irii tntimdfrom the inll.g. Iin. g a gTrl¢,illCC tin h alf of(rctlilA am 5423 DECISIONS OF NATIONAL LAIBOR RELATIONS BOARDan opinion that Campolong had been joking when hesuggested her initiating a decertification petition. Obvi-ously counsel's suggestion is not testimony and cannotsupport a finding. oThere is nothing in the record tosuggest that the Campolongs found anything related tothe Union to be a source of or occasion for humor. Theevidence establishes that, at or about the time Campo-long spoke to Greenaway about decertification, he washaving trouble with the Union about insurance and ex-pressed Respondent's desire to "get rid of' Gatto andReale, the Union's business agent and national repre-sentative, who were then servicing the collective-bar-gaining agreement. Manifestly, nothing would please Re-spondent more than decertification of the Union.On all the evidence, I find and conclude that, as al-leged in the complaint, Respondent violated Section8(a)(1) by threatening plant closure if the employees con-tinued their support of the Union; by threatening to de-prive Greenaway of unemployment compensation bene-fits if she continued to exercise her rights under Section7 of the Act; by threatening to take action unilaterally inderogation of its duty to recognize and bargain with theUnion as the duly authorized representative of its em-ployees; and by soliciting Greenaway to initiate a peti-tion to have the Union decertified.C. Section 8(a)(3)Braniff had started to work for Campo in Houtzdalearound 1969. She was union president and shop chair-lady from around November 1975 until October 1978.During the latter part of her employment she was sub-ject to several layoffs and discharge, to wit, she was dis-charged on January 13, 1977, but returned on February5, as the result of a grievance; she was then laid off onApril 1, 1977, and returned in August 1977; and then shewas laid off in October 1977 and recalled on June 26,1978, as part of an agreement settling a strike that oc-curred in May 1978.Marie Greenaway started to work for Campo in April1975. Toward the end of 1976, she became vice presidentof Local 727A. In Braniff's absences, Greenaway servedas acting shop chairlady for the Union.During 1975 and most of 1976, Campo was producingmen's slacks. Originally Greenaway's work was sewingpockets. However, apparently toward the end of 1976,the demand for men's slacks declined and the Companystarted to change to production of ladies' slacks. Theproduction of men's slacks is somewhat more complicat-ed than making women's slacks. A major difference inproduction of the two involves sewing the seams. Onmen's slacks, one operator sews inner seams and anotheroperator sews outer seams; on women's slacks one opera-tor sews both the inner and outer seams, the whole proc-ess being called "out-seam/in-seam."When the conversion from men's to ladies' wearbegan, there were four employees engaged in sewingseams. These employees, with their dates of original hire,'0 It is perhaps unnecessary to add that. while counsel's suggestions inleading questions are noi substitute for testimony. aidnmissirns by counselare binding on his client.were: Elizabeth Zakutney, March 11, 1968;'1 AlbertaLamison, October 27, 1969; Sandra Bungo, May 9, 1972;Greenaway, April 2, 1975.On January 3, 1978, a very cold day., the plant was un-heated. Greenaway went to the office, from which shetelephoned Business Agent Gatto. Gatto instructed herto have the employees continue working, if possible, andsaid he would call her back. Shortly thereafter the plantdoors were locked so that the employees could not leaveand none of them could enter the office portion of thebuilding.Later that day Greenaway was "laid off." It appearsthat two or three of the other seam sewers were laid offat the same time. However, they were recalled within avery few' days, whereas Greenaway was not then re-called.About the middle of January, not having heard fromCampolong but having heard rumors that she had beenfired, Greenaway telephoned Campolong to ask if she"was fired or laid off or what was going on." Accordingto Greenaway, Campolong said that she had been firedfor the "poor quality of work" and should come into theplant to pick up her belongings. 2Greenaway furthertestified that Campolong said that he would not interferewith her receiving unemployment compensation "as longas [she] didn't give him a hassle." Greenaway was out ofwork from January 3 until some time in June, when shewas recalled as part of a general agreement settling astrike that occurred in May. However, the three otheremployees sewing seams were laid off for a maximum ofaround 12 days between the beginning of January andthe early part of April.During Greenaway's "permanent layoff' of three offour new employees were hired to do "serging," Onlyone of those new employees had had any experience.Campolong testified that the serging machines are some-what more complicated than the sewing machines, buthe conceded that Greenaway would have been compe-tent to do serging. Campolong testified that Greenawaywas not called to do serging because she was being heldfor recall as a sewer when needed. This explanation is to-tally incredible. First, Campolong never indicated thatGreenaway's "permanent" layoff had been converted to"temporary." Second, he made no attempt to recall heruntil he was required to as part of a strike settlement.Third, he conceded that employees sometimes weretransferred from job to job, so there is no apparentreason why Greenaway could not have been hired as aserger and later transferred to sewing when and if shewas needed. Finally, as discussed below, the collective-bargaining agreement calls for equalization of workamong employees.t Zakulncy's serliority mray ha'e been broken xhien she slas ,on sicklcav'e for an extended period Ito w"ever. Greenllawly; cceded Ihat. forthe purpose the issue here pres'ented. Zakutno had ilmore seniority thandid GrectnawayH2 Her pretrial affidavit read: "[Canmpoloig Jr] said he icould ha',efired me because of the qualit) of my work hut he ga.ce me a permanentlayoff instead. hut that if I give him antl hasle he w'ould slop me fromsignitlg up. so I should keep mx moulh shult 'henl I picked up my stuffa fe' days later, Joe. Jr told me tIlt io glse him any hassles "424 CAMP() SIACKS. INCAt the hearing neither Joseph Campolong, Jr., Re-spondent's only witness, nor Respondent's counsel in hisopening statement or in cross-examining the GeneralCounsel's witnesses, indicated that Greenaway had beendischarged or laid off because her work was poor. Re-spondent's only position concerning Greenaway's"layoff" was that she was chosen strictly by senioritywhen there was a slowdown in production. The evi-dence does not support Respondent's contention in anyrespect.There is considerable confusion in the record concern-ing seniority. The collective-bargaining agreement pro-vides:ARTICLE IX -EQUAL DIVISION OF WORKIn the event the Employer should not haveenough work to keep all his employees working fulltime, then such work as may be available shall beequally divided among the employees, as far as ispracticable. In the event that it is necessary that anemployee be laid off then said layoff is to be donein accord with the employees' seniority on their re-spective operations.It seems to have been generally agreed at the presenthearing that "operations," as used in the contract, refersto particular jobs; e.g., in-seaming, out-seaming, or in-seaming/out-seaming. However, among the documentsplaced in evidence by the General Counsel is an arbitra-tor's award concerning the discharge of Bertha Kapsick,a cutting department employee. That award construesthe quoted contractual language as basing seniority on"job classification" rather than on the particular oper-ation performed by the employee.'3In the present case,however, no reference was ever made to job titles or jobclassifications, and the wage schedules apparently at-tached to the collective-bargaining agreements were notput in evidence.For a period of time, apparently through the first sev-eral months of 1978, Campo was producing both men'sand women's slacks. Union Business Agent Gatto testi-fied as follows concerning an agreement reached as tothe method of assigning work during the changeoverperiod:A problem did arise of who would be on the jobof ladies and who would be on the job of men'sand, in order to stick to the collective-bargainingagreement which states that a person has seniorityon their own job, it was suggested at that time that'a The arbitrator's decision reads, in part:The question devolves to one of considering what was the job ofgrievant and [another employee ] The record makes clear that it was"general worker II As part of that job, one can be a fitter or asobar machine operator, but these functions are not separate jobtitlesWhen the contract speaks of lay offs to be made according tooperational seniority, the practice in industry is that lay offs will befirst given to those with less seniority in the job title One's operationis his job description and all included therein, not an assignmentgiven for a certain time as part of that job. Thus in this case senior-ity as"general 'worker 11" is the key, not how long an employee hasbeen assigned to a mere part of her total dutieswe try to stick to the agreement as much as possibleunder the circumstances and the people with themore seniority, the most seniority on their own op-erations stay on the men's and the ones with the lessseniority that were needed we put on women's.Gatto's testimony that the more senior employees wereleft on production of men's slacks was corroborated byGreenaway and Campolong, Jr., However, while cor-roborating Gatto's testimony at one point, Campolong,Jr., inconsistently testified that, in order to avoid senior-ity problems, all the seam sewers were assigned to thesame work on a day-to-day basis; i.e., they would all beshifted between men's and women's wear at the sametime.The agreement described by Gatto and Greenaway(and at one point by Campolong) appears somewhatstrange, in that it would result in giving higher seniorityto junior employees than to the more experienced em-ployees if seniority was measured by "the employees' se-niority on their respective operations." That result wouldfollow from having the senior employees remain on pro-duction of men's slacks after junior employees weretransferred to ladies' wear, which was to become theplant's only production.Campolong's testimony was basically incredible. Forexample, he testified that Zakutney, Lamison, and Bungohad all been hired before Greenaway and each of thethree had always performed the out-seam/in-seam oper-ation. But, as noted above, that combined operation waslimited to ladies' slacks, while Campo had previouslyproduced only men's slacks.Greenaway's position was consistent with the evidenceas a whole. She testified that, in accordance with theagreement described by Gatto, she, as a junior employee,was first transferred to production of ladies' slacks early,while the more experienced workers remained on pro-duction of men's wear, a more complicated and difficultprocess. On those facts, manifestly Greenaway wouldhave seniority on the out-seam/in-seam operation. 4In cross-examining Greenaway, Respondent's counselappeared to be attempting to support Respondent's posi-tion on the basis of plant or job classification seniority, asfollows:Q. How about Sandra Bungo, isn't it true that shewas hired originally sometime in 1972?A. That's possible.Q. What made you believe that you had more se-niority than someone who was hired originallysometime in 1972 when you were hired in 1975?A. When they had the changeover from men'swear to women's wear half the factory went menand half the factory went women. If you did men'sthat was your job if you were first or whatever' Ifyou did women's you -that was yours.i" Greenawsay testified that Zakutney had first seniority because she"did out-seaming and in-seaming first'" It 'as not explained how thatsquared v ith the agreement in .ievw of the length of Zakutney', employ-ment with Respondent425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Isn't it true that Alberta Lamison was firsthired by the company some time in 1969?A. I don't know. I don't know when Bettyls washired.Q. Isn't it true that she was a long-time employ-ee? ...Much longer than you?A. Yes.Q. What made you feel that you had more se-niority than Alberta Lamison?A. Because I did women's wear before she start-ed. I started women's wear before she was donewith men's wear.Q. Isn't it true that all four of you were sewingmachine operators?A.Yes, that's true.In cross-examining Gatto, Respondent's counsel posedhypothetical questions apparently designed to establishthat the Union, in accordance with trade union practicegenerally, favored honoring plantwide seniority. Gattomaintained that the hypothetical situations posited bycounsel could be resolved only by negotiation betweenthe Union and Respondent. While the applicability of thegoverning contractual provisions to some possible casesis not self-evident, it is clear that plantwide seniority isnot controlling. 16As discussed below, in February and March 1978,during Greenaway's permanent layoff, Respondent re-fused to accept mail from the Union. Additionally, Re-spondent denied access to its plants by representatives ofthe Union. Thus, during this period, the Union wasdenied the information it requested as necessary tohandle grievances involving seniority rights. The infor-mation sought included, inter alia, dates of hire, job clas-sifications and dates of employment in the employees'classifications. Respondent introduced records showingemployees' dates of hire and attendance, but not contain-ing any information whatsoever as to job classificationsor specific operations performed.Additionally, Respondent has not supported its presentunderlying position that Greenaway's layoff was an inci-dent of a decline in business. Although Joseph Campo-long, Jr., conceded that production records existed, Re-spondent introduced none to support his conclusorystatement that in January and early February 1978 pro-duction dropped from a normal of about 6,000 to 7,000pairs of slacks in process to around 3,000 to 4,000 pairs.During Greenaway's layoff, four serges were hired, al-though previously there had been only two. Unex-plained, these facts appear to be inconsistent with a de-cline in production. In any event, as quoted above, thecontract called for equalization of available work amongthe employees to the extent practicable. At the hearing,Respondent made no effort to establish that equalizationwas not practicable when Greenaway was laid off (ordischarged), although Campolong disclosed that on sev-'i The reference to "Betty" was obviously an error "Bety" is Zakut-ney's firsl, name while the context shows that Greenawuay a ,as talkingabout Lamison.i6 In the Kapsick arbitralion. Respondenl's position was that senioritywas based exclusively on the particular operation performed by an em-ployee However, the arbitrator adopted the Union's vievw that job "clas-sification" was controllingeral occasions in March and April the remaining threeseam sewers were laid off simultaneously.The evidence establishes that Respondent harboredconsiderable animosity against the Union, which theCampolongs believed was out to bankrupt Respondent.Campolong made clear his hostility to Gatto and Reale,to the point of denying them access to the plants, as pro-vided in the contract. So far as appears at the end of1977 Greenaway was the only union officer currentlyworking for Respondent. Her "permanent" layoff was inmarked contrast to the sporadic brief layoffs of her co-workers. Shortly after Greenaway's "layoff," Respond-ent refused to have any dealings with the Union. Thus, itis clear that Respondent had union animus and wellknew of Greenaway's union sympathies and activities atthe time of the layoff. Upon this showing of unionanimus, knowledge of Greenaway's union activities anddisparate treatment, it became incumbent on Respondentto rebut the General Counsel's prima facie case by estab-lishing that the "permanent layoff' was occasioned byfacts unrelated to the Union. This burden the Respond-ent failed to meet.On the face of it, the collective-bargaining agreementdid not permit, let alone require, Greenaway's layoff ordischarge. The testimony of Respondent's only witnesswas so riddled with inconsistency as to have no proba-tive value in explaining the layoff. And Respondentfailed to produce any documentary evidence to justify itsconduct. Indeed, the only documentary evidence intro-duced by Respondent showed, at most, relativeplantwide seniority of the employees, with nothing re-motely relevant to the controlling provision of the con-tract.In view of Respondent's failure to establish any credi-ble nondiscriminatory explanation of Greenaway's "per-manent layoff," the inference is inescapable that it was amajor step in Respondent's course of unlawful action de-signed to rid itself of the Union. The "layoff" thereforewas violative of Section 8(a)(3) and (1) of the Act.D. Section 8(a)(5)I. The cutting departmentAs previously noted, the collective-bargaining agree-ment between Campo and the Union defined the bargain-ing unit as "all of the employees of the Employer wher-ever employed." From the beginning of their bargainingrelationship, the parties had construed that definition asincluding the four or five cutters in Madera. This con-struction was manifested by the facts that there was ashop steward in the cutting department; union dues werechecked off for the cutters; contributions were made onbehalf of the cutters to the contractually provided insur-ance program; and at least one grievance concerning acutting department employee (Bertha Kapsick) was proc-essed through arbitration under the contract.The cutting department occupied a large building.Across the road was a building containing offices, in-cluding the principal office of Joseph Campolong, Sr.,and some 70 to 80 production workers. Although therecord is murky as to this fact, it appears that these pro-426 CAMPO SLACKS, INC.duction workers were employed by JBC. Respondentpresented no evidence to clarify the corporate setup.However, on cross-examination by Respondent's counsel,Union Business Agent Gatto testified to his understand-ing that JBC was the parent corporation, with Campoand J & E as subsidiaries. Gatto also testified that "thepeople in Campo Slacks, til today still get paid fromJBC." The JBC production employees have never beenunionized.Around November 1977 the JBC production workerswere physically moved across the road, into the buildinghousing the cutting department. It apparently is Re-spondent's position that, when the JBC workers weremoved to the building occupied by the cutting depart-ment, somehow the cutting department employees ceasedbeing members of the Campo bargaining unit and were,in effect, merged with the unorganized JBC employees.Respondent apparently maintains that the change in thebargaining unit occurred as a matter of law. Respond-ent's original answer to the complaint had admitted thatthe cutting department workers in Madera were part ofthe Campo bargaining unit. Thereafter, through newcounsel, the answer was amended to deny "that cuttingdepartment employees employed at Madera, Pennsylva-nia, constitute part of any appropriate unit." In thecourse of his opening statement at the hearing, Respond-ent's present counsel discussed the amendment as fol-lows:MR. WOICIK: ...We take the position, with thisamendment to the Answer, that the cutting depart-ment employees employed at Madera are not a partof any appropriate unit represented by the Union.* * * * *JUDGE KL.EIN: Have the parties treated the cut-ters as part of the unit at any time?MR. WOICIK: Not since that Answer was filed,Ma'am.JUDGE KI.EIN: What about before that?MR. WOICIK: There may have been a time beforethat. I believe in 1977 the cutting department wastreated as part of the Houtzdale bargaining unit.JUDGE KLEIN: ...Did that contract that expiredon September 2nd or thereabouts, 1979, did thatcover the cutters?MR. WOICIK: At an earlier time, I believe it did,Ma'am.JUDGE KLEIN: When did it cease covering andwhat caused it to cease covering them?MR. WOICIK: I won't pinpoint the date, Ma'am,because I can't. I think that's what will be a sub-stantial issue.The condition changed when this Employer transferredthese three, four orfive workers-I don't know exact-ly how many were employed who were pertinent tothis question at that time, but he transferred them toanother company.JUDG;E KLEIN: From what company to whatcompany?MR. WVOICIK: From Campo Slacks to a companycalled JBC Company.JuDGf- KLE IN: Is that a newly organized compa-ny?MR. WOICIK: A newly organized business for allpurposes of this case. And had this group of fourworkers in working with what later turned out tobe between 60 and 70 other workers in an un-union-ized shop.JuDGE Ki I IN: Were they newly hired since thiswas a new company?MR. WOICIK: I believe so. Some may have been,some may not have been. ...I can't say that all ofthem were, Ma'am. Some may have turned out tobe employees at the other three locations. As I said,we have four locations we're dealing with.... Itseems to me that if an Employer had four locations,let's assume that three are unorganized by a unionand one is, and he transfers ...the four cuttingroom employees from the unionized location to theun-unionized location;"7their contract doesn't con-tinue.[7]he union contract doesn't cover individuals. itcovers work in a certain location and within the con-text of a bargaining unit. When that bargaining unitchanges and it's no longer the original bargainingunit and it's lost its identity, that contract doesn't goon.JUDGE KL EIN: Not even to its own expiration?MR. WOICIK: Not with regard to a different bar-gaining unit.A different location, no. [Emphasis sup-plied.]In support of a motion to dismiss at the conclusion ofthe General Counsel's case, Respondent's counsel addeda new contention, as follows:The evidence shows that the cutting departmentemployees on the basis of General Counsel's witnesshave not been employed by Campo Slacks. Thecontract which is in evidence runs between CampoSlacks and the union. The evidence shows on thebasis of General Counsel's witnesses that the cuttingdepartment employees were employed by anothercompany. That other company is not a party to thisproceeding.Counsel undoubtedly refers to the testimony of Larry W.Lecerf, who had been working in the cutting department" It should he observed that counsel's argument hrpothecates circum-slances opposile lo those in the present case Here employees weremoved from an "ununionized location" to a "unionized location"; ie .e, theunorganized workers employed by JBC were mosed to the lo catiion ofthe organized cutting department employees If accepted. Resp~ondenl'shypothetical argument might suell lead to the conclusion that. ',hen theymoved. the JBC employees sere an accretion to the Campo bargainingunit427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Madera for 5 years at the time of the hearing. At theoutset of his examination, he testified as follows:Q. (By Mr. Simpson) By whom are you em-ployed?A. Joe Campolong, JBC Company.Q. How long have you worked for the Campo-long Company?A. Since May 27, 1957.The examination of Lecerf then turned to whetherthere had been any change of employer late in 1977. Histestimony was:Q.... [As] far as who you were employed by,who signed your checks and where the checkscame from. Was there any change?A. No.Q. Has your Employer, as far as you know,changed the name of your Employer during all thefive years that you've worked there?A. No, not since the five years I worked there,no. It's always been JBC in the last five years.The General Counsel then introduced documentary evi-dence showing that JBC had paid Lecerf's wages in theyears 1976 through 1979, i.e., both before and after No-vember 1977, when Respondent maintains the cutting de-partment employees were eliminated from the Campobargaining unit.Lecerf also testified that he was a member of Local727A of the Union, which represented the employeescovered by the Campo contract. He further testified thatunion dues had been deducted from his pay and he wascovered by the Union's hospitalization plan and insur-ance payments were made on his behalf. The GeneralCounsel then introduced union records showing thatafter October 1977 no dues were received from the cut-ting room employees. Lecerf also credibly testified thataround that time Campolong demanded that he sign adocument for insurance coverage by Aetna in place ofthe "union insurance plan" by which he had previouslybeen covered. He also testified, with no contradiction,that his work had not changed in any respect when theJBC employees moved into the building where the cut-ting department was working.Lecerf's testimony and the documentary evidence,standing alone, might superficially appear to bear out Re-spondent's contention that the cutters were employees ofJBC. However, such evidence does not stand alone. Sofar as here relevant, the apparent source of wage pay-ments is not decisive. The undisputed fact, confirmed byRespondent's counsel, is that, since the advent of theUnion around 1969, the parties had been in agreementthat the cutters stationed in Madera were includedwithin the bargaining unit covered by the Campo collec-tive-bargaining agreement. And Gatto's testimony thatCampo employees are still being paid by JBC was un-contradicted. Thus, the source of payment and the iden-tity of JBC as the "employer" for tax purposes do notestablish that the cutters were not members of the bar-gaining unit covered by the Campo collective-bargainingagreement.Respondent's contention that the cutting departmentemployees were not employed by Campo is obviously anafterthought suggested by Lecerf's inexact testimony. 18Lecerfs testimony that he was "employed" by JBCcannot override the concessions made by Respondent'scounsel. Lecerf is not legally trained and obviously notknowledgeable in labor relations law. His testimonyshows that in fact he believed he was employed by Cam-palong, with the identity of any specific corporationhaving no major significance. The parties have by theirconduct agreed that for the purposes of collective bar-gaining Campo was the "employer" of the cutters inMadera. Cf., e.g., Northwest Publications, Inc., d/b/a SanJose Mercury and San Jose News, 197 NLRB 213 (1972).Otherwise stated, by its conduct in including the cutterswithin the coverage of the Campo collective-bargainingagreement, Respondent is estopped to deny that Campois the responsible employer of the Madera cutting depart-ment.If it were to be held that JBC became an employer bythe one fact that the employees were paid by checksdrawn by JBC, it would not relieve Campo of responsi-bility as an employer also. Campo would be responsibleat least as a joint employer and a party to the collective-bargaining agreement.Respondent presented no evidence of any change inthe employment status of the cutting department employ-ees when the JBC employees moved into the same build-ing. And Respondent adduces no authority or rationalefor concluding that the cutting room employees were re-moved from the Campo bargaining unit by the mere factthat JBC employees came to work on the same premises.Significantly, Respondent introduced no evidence con-cerning the supervision of the two groups of employees.In the absence of contrary evidence, it must be assumedthat there was no change in supervision, particularly inthe light of Lecerf's testimony that there were nochanges in his work.In his brief, the General Counsel suggests that, if Re-spondent in good faith actually believed that the compo-sition of the Campo bargaining unit had changed, itshould have filed a petition for unit clarification. That, ofcourse, would have been possible. The Board normallywill not entertain a unit clarification petition early in theterm of a contract. See Wallace-Murry Corporation,Schwitzer Division, 192 NLRB 1090 (1971); Arthur C.Logan Memorial Hospital, 231 NLRB 778 (1977): SanJose Mercury, et al., supra. The Board has recently reaf-firmed its view that unit clarification petitions will not beentertained during the early part of contract terms be-cause "they would be disruptive of voluntarily continuedbargaining relationships." Shop Rite Foods, Inc., 247NLRB No. 143 (1980). It is not clear whether the Boardmight apply a different rule where the petitioner claimsthat changed circumstances require a change in the defi-nition of the bargaining unit. Cf. San Jose Mercury, 200NLRB 105 (1972). Whether or not the Board wouldhave entertained a unit clarification petition based on Re-spondent's claim of changed circumstances, Respondenti" Unfortunately, Lecerfs equating the source of his pay to his "em-ployer" ras induced by the wording of the General Counsel's questions428 CAMI'() SI.ACKS, INCcertainly was not at liberty to change the bargaining unitunilaterally. Such conduct would be in contravention ofSection 8(d) of the Act.On the foregoing considerations, I find that the cuttingroom employees were part of the Campo bargaining unitat all times material herein. Accordingly, Respondentviolated Section 8(a)(5) and (1) of the Act when it with-drew recognition of the Union as the bargaining agent ofthe cutting room employees and stopped honoring theCampo collective-bargaining agreement with respect tothose employees. Specifically, the discontinuance ofunion dues checkoff and the purported change in insur-ance coverage were violative of the Act.2. Denial of AccessUnion Representatives Gatto and Reale both testifiedthat in January and March 1978 they were denied accessto any of Respondent's plants. Greenaway also quotedCampolong, Jr., as having said he did not want Gattoand Reale in the plants and that Campolong, Sr. "wouldlike to get rid of them." None of this testimony wasdenied and is credited.The collective-bargaining agreements covering J & Eand Campo both provide:The duly authorized officer or representative ofthe Union shall have the right to visit the shop ofthe Employer at all reasonable hours for the pur-pose of ascertaining whether the provisions of thisagreement are being fully complied with. .... 9So far as appears, before January 1978 the union repre-sentatives were freely permitted to visit Respondent'spremises. With this practice established, Respondent'swithdrawal of the right to access constituted a refusal tobargain violative of Section 8(a)(5) and (1) of the Act.See R.C. Cobb, Inc., 231 NLRB 99, 104 (1977).Although Respondent has not stated any specific de-fense to this allegation, its original answer to the com-plaint said that "the Board is without jurisdiction inregard to any of [the 8(a)(5)] averments as the collective-bargaining agreement provides for cumpulsory arbitra-tion and the Union's right, if any, would be under Sec-tion 301 of the Act." But it is clear that proceedingsbefore the Board, arbitration, and judicial proceedingsfor breaches of contract are not mutually exclusive. Vacav. Sipes, 386 U.S. (1967). It has specifically been heldthat an employer's refusal to grant union representativesaccess to the work premises, as provided in a collective-bargaining agreement, is violative of the Act. HarveysResort Hotel, 236 NLRB 1670, 1680 (1978).20igTherefollows the caveat [B]ut the right hereby granted shall be so ex-ercised as to avoid any interruption of the work in said shops." Respond-ent does not suggest that Gatto or Reale violated this restriction:n In Harvey's Resort Hotel the denial of access was held to violate Sec8(a(). , with no specific finding made under Sec. 8(a)(5) It appears clearthat denial of access is substantially the same as refusal to provide rele-vant information upon request Since the refusal to honor a union's re-quest for relevant infirmation consiltutes a refusal Io bargain in violationof Sec. 8(a)(51, I reach the same conclusion as to the denial of access tothe plants In any event. any such distinction would have little, if any.practical effect. since the remedial order to he recommended is the samewhichever subsection of Sec. 8 is vsilated3. Refusal to provide information or considergrievancesAfter Respondent denied Gatto and Reale access to itspremises, they necessarily resorted to w'ritten communi-cation. Under date of February 14, 1978, Gatto wrote toRespondent requesting specific information relevant tolayoffs and insurance coverage in Campo and J & E. Asstated in the letter of request, the information sought wasrelevant and necessary to the Union's ability to "enforce[its] collective-bargaining agreement and process anygrievance!; which may arise thereunder." Gatto's letterended with the statement that, unless a reply was re-ceived within 5 days, he would "be forced to consider[Campolong's] silence a refusal to comply with [Gatto's]request. The letter was addressed to "Mr. Joseph Cam-polong, J.B.C. Co." and copies wvere sent by certifiedmail to Campolong at JBC in Madera, at J & E in Clear-field, and at Campo in Houtzdale. All three copies werereturned to Gatto, having been refused by the addressee.Another copy was sent by regular mail to Respondent'scounsel. That letter was not returned to the sender.However, no reply was ever made.Under date of March 20, 1978, Gatto sent seven griev-ances to Campolong. As he had done in February, hesent copies by certified mail to Campolong at Campo inHoutzdale, at J & E in Clearfield, and at JBC in Madera.Again all three copies were returned, "unclaimed." Sofar as appears, no copy of that communication was sentto Respondent's counsel. The grievances concerned fourlayoffs, discharges, and/or refusals to recall employees atCampo and J & E; refusal to check off union dues of thecutting department employees; unilateral change in insur-ance benefits of the cutting department; and the methodof converting production from men's to ladies' wear byboth corporations. The documentary evidence is clearand Respondent presented no evidence in contradictionor explanation of its refusal to accept communications bythe Union 21Respondent has not indicated the nature of its defense,if any, to the allegation that it refused to process griev-ances. One might conjecture that Respondent wouldcontend that Gatto's letter relieved Respondent of anyobligation until the Union initiated arbitration. Suchclaim might conceivably be based on the conclusion ofGatto's covering letter, which reads:Please contact me at my office with your responseto these grievances. If you do not respond, you areto assume that the grievances enclosed are ad-vanced to the appropriate step. We will serve youwith a notice to arbitrate once sufficient time haselapsed for all steps to have been theoretically oractually processed.21 In its original answser 1to the complaint. Respondcllnt said that "in factas recently as April 5, 1978. the Company participated il griesance pro-cedure, under the Collectlise tlargaininig Agreement " The relerence ap-parently is lo the arbilratiionl of the Ka:lpick griesance, which aas heardon April 5. 1978. 'siih brief, filed thereafter by both the Lnioln aiId theCompany Since Kapsick wat laid off in July 1977. the grie'ancl uln-doubtedly ,as ill process before Respondent broke off conlmlllltaliionisi1n any eCenil the arbitraltion f one grie.aiice is no, defent e to a tfiliurc torecelxe illiLd act on olher griesainces429 DI)lCISI()NS ()F NA 'I()NAI. I.A3()R RI.A'I'IONS B()ARI)Instead of taking the grievances to arbitration the Unionfiled charges w ith the' oard. Having refused to acceptGatto's communication, Respondent is hardly in any po-sition to rely on its contents. Respondent rejected thecommunications at its peril and cannot rely on self-in-duced ignorance.The collective-bargaining agreements set forth thesteps in the grievance procedure and contained manda-tory requirements for Respondent's action at each step.Respondent obviously cannot escape its obligationsunder the grievance procedure by the simple expedientof refusing to accept mail from the Union.There is nothing in the agreements or in the Actwhich would require the Union to proceed to arbitrationor forfeit the employees' right of recourse to the Board.Whatever the present scope of the Board's Collyerrule,22manifestly the Union is not required to pursue aprocedure which Respondent has repudiated. The Unionhad asserted its statutory right to information necessaryfor the processing of grievances. That right is properlyvindicated in a Board proceeding. See International Ilar-vester Company, 241 NLRB 600 (1979); St. Joseph ilospi-tal (Our Lady of Providentce Unit), 233 NLRB I11I6, 1119(1977).On the undisputed evidence, I find and conclude that,as alleged in the complaint, Respondent violated Section8(a)(5) and (I) of the Act by refusing to receive andprocess grievances filed pursuant to the governing col-lective-bargaining agreements and by refusing to receiveand honor the Union's requests for information relevantto its proper administration and enforcement of theagreements.CONCI.USIONS OF LAW1. Campo Slacks, Inc., and J & E Sportswear, Inc., areindividually and jointly employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Amalgamated Clothing and Textile Workers Union,AFL-CIO-CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act by threatening toclose its plants if its employees seek continuing represen-tation by the Union; by threatening to take unilateralaction in derogation of its obligation to recognize andbargain with the Union as the duly authorized bargainingrepresentative of Respondent's employees in appropriateunits; by threatening to withdraw recognition of theUnion as the collective-bargaining representative of Re-spondent's employees; by threatening an employee withdenial of unemployment compensation benefits if shecontinues to assert her rights protected by Section 7 ofthe Act; and by soliciting an employee to initiate a peti-tion to have the Union decertified as the duly authorizedbargaining representative of the appropriate units of Re-spondent's employees.4. Respondent engaged in an unfair labor practicewithin the meaning of Section 8(a)(3) and (1) of the Actby discharging or "permanently laying off" employee21 C'ollyer bInul/acd tirc, I'12 NI RIH 837 (I1711.Marie Greenaway on January 3, 1978, and thereafter fail-ing to recall her for a substantial period of time.5. Respondent has engaged in unfair labor practiceswithin the purview of Section 8(a)(5) and (1) of the Actby withdrawing recognition of the Union as the bargain-ing representative of Respondent's employees in its cut-ting department in Madera, Pennsylvania: by denyingunion representatives access to Respondent's plants inClearfield, Houtzdale, and Madera, Pennsylvania; by re-fusing to accept communications from the Union; by fail-ing to process grievances as required by its collective-bargaining agreements with the Union; by failing and re-fusing to honor the Union's requests for relevant infor-mation necessary for administration and enforcement ofthe collective-bargaining agreements between Respond-ent and the Union; by unilaterally changing insurancebenefits for the employees in Respondent's cutting de-partment in Madera. Pennsylvania; and by failing and re-fusing to check off union dues of employees in Respond-ent's cutting department, as required by the collective-bargaining agreements.Til RilM I)\Since it has been found that Respondent has commit-ted unfair labor practices, it will be recommended thatRespondent he ordered to cease and desist therefrom andtake certain action necessary to effectuate the purposesof the Act. Citing Ohio Power Company, 215 NLRB 165(1974) and Brad's Machine Products Inc., 191 NLRB 274(1971), the General Counsel requests that a broad cease-and-desist order be issued. The cited cases involved dis-criminatory discharges in violation of Section 8(a)(3) andwere decided when the Board's practice was uniformlyto issue broad orders in such cases. However, in Hick-molt Foods., Inc., 242 NLRB No. 177 (1979), the Boardabandoned its prior view that discriminatory dischargesnecessarily call for broad cease-and-desist orders. So faras appears, the present Respondent had been dealingwith the Union for some 7 years without incident beforethe events here involved. The most recent unfair laborpractices alleged in the present case occurred about 2years ago. Greenaway has been reinstated and the partiesapparently resolved their differences in a strike settle-ment reached around May 1978. While Respondent didcommit serious violations of Section 8(a)(1), (3), and (5),it appears that a large part of the difficulty arose out of aclash of personalities between the Campolongs and theunion representatives. Gatto and Reale have since beenreplaced and relations between the parties appear to haveimproved. The record then does not establish a procliv-ity on Respondent's part to violate the Act. Under allthe circumstances, I conclude that a broad cease-and-desist order is not called for in this case.Although it appears that Marie Greenaway was rein-stated after the strike of May 1979, the record does notaffirmatively establish that the reinstatement was com-plete; i.e., that she was restored to her former positionwithout prejudice to her seniority and other rights andprivileges. Accordingly, it will be recommended that, tothe extent it has not already done so, Respondent be re-quired to offer Marie Greenaway immediate and full re-430 CAMP() SLACKS, INCinstatement to her former job or, if such position nolonger exists, to a substantially equivalent job withoutprejudice to her seniority or other rights and privileges,and to make her whole for any loss she may have suf-fered by reason of her layoff and/or discharge on Janu-ary 3, 1978, such compensation to be computed in ac-cordance with F: W. Woolworth Company, 90 NLRB 289(1950), with interest computed in accordance with Flor-ida Steel Corporation, 231 NLRB 651 (1977).2:1Respondent will also be required to make the Unionand/or the employees whole for any losses suffered byreason of the Respondent's failure or refusal to check offunion dues and make payments to insurance and benefitfunds as provided in the collective-bargaining agreementswhich expired on September 2, 1979.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and in accordancewith Section 10(c) of the Act, I hereby issue the follow-ing recommended:ORDER24The Respondents, Campo Slacks, Inc., Houtzdale andMadera, Pennsylvania, and J & E Sportswear, Inc.,Clearfield, Pennsylvania, their officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Threatening employees with plant closure becauseof their union sympathies and activities.(b) Threatening to withdraw and/or withhold recogni-tion from Amalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC, as the duly authorized collec-tive-bargaining representative of Respondent's produc-tion and maintenance workers in Houtzdale, Madera, andClearfield, Pennsylvania.(c) Threatening employees with deprivation of unem-ployment compensation benefits because of their unionactivities.(d) Soliciting employees to initiate and circulate a peti-tion to decertify the above-named Union as the collec-tive-bargaining agent of Respondents' employees.(e) Laying off and/or discharging any employees forengaging in union activities and to discourage unionmembership.(0 Failing and refusing to recognize and bargain withthe aforenamed Union as the representative of Respond-ents' employees in the following appropriate bargainingunits:All employees employed by Campo Slacks, Inc., atits Houtzdale, Pennsylvania, facility, and all cuttingdepartment employees at its Madera, Pennsylvania,facility; excluding office clerical employees, execu-tives, administrative employees and guards, profes-sional employees and supervisors as defined in theAct;13 See., generally. Iis Plumbing & Heating Co., 138 NLRB 716 (1962).24 In the event no exceptions are filed as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall..as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposesandAll employees by J & E Sportswear. Inc., at itsClearfield, Pennsylvania, facility; excluding officeclerical employees, executives, administrative em-ployees and guards, professional employees and su-pervisors as defined in the Act.(g) Failing and refusing, on request, to provide theUnion with information relevant and necessary to enablethe Union to perform its obligations as bargaining repre-sentative of the employees in the bargaining units de-scribed above.(h) Failing or refusing to permit union representativesto visit Respondents' facilities at reasonable times tomake observations and investigations necessary to meettheir obligations to represent the employees in bargainingunits described above.(i) Failing and refusing to check off and transmit duesto the Union on behalf of the employees in the cuttingdepartment in Madera, Pennsylvania, to the extent re-quired under the collective-bargaining agreement ofCampo Slacks, Inc.(j) Failing and refusing to make payments on behalf ofthe employees of the cutting department in Madera,Pennsylvania, pursuant to agreements and declarations oftrust as provided in the collective-bargaining agreementof Campo Slacks, Inc.(k) Unilaterally discontinuing contributions to insur-ance and similar trust funds as provided in the governingcollective-bargaining agreements, and unilaterally' insti-tuting any new insurance or similar plan or program.(I) Laying off, discharging, or otherwise terminatingany employees for supporting the aforenamed Union.(m) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) To the extent that Respondents have not alreadydone so, offer Marie Greenaway immediate and full rein-statement to her former position or, if such position nolonger exists, to a substantially equivalent job, withoutprejudice to her seniority or other rights and privileges,and make her whole for any loss of earnings suffered byher as a result of her layoff or termination on January 3,1978, in the manner set forth in the section herein enti-tled "The Remedy," said backpay to be a joint and sev-eral liability of the two respondent corporations.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Recognize and, upon request, bargain with theaforenamed Union as the representative of Respondents'employees in the two bargaining units described above.(d) Upon request, furnish to the aforenamed Union rel-evant information necessary to enable the Union to per-form its obligation as bargaining representative of theemployees in the bargaining units described above.41 I)tCISIONS ()F NATIONAL. IABOR REI ATIONS ()ARD(e) Grant to representatives of the above-named Unionreasonable access to Respondents' facilities for the pur-poses of observation and investigation as necessary toenable the Union properly to represent the employees inthe above-described bargaining units.(f) Compensate the above-named Union for union dueswhich Campo Slacks, Inc., failed to check off and trans-mit to the Union on behalf of employees of the cuttingdepartment in Madera, Pennsylvania, as required underthe Campo Slacks, Inc., collective-bargaining agreementthat expired on September 2, 1979.(g) Make the employees of the cutting department inMadera, Pennsylvania, whole by paying all insuranceand similar contributions as required by the CampoSlacks, Inc., bargaining agreement that expired on Sep-tember 2, 1979, to the extent that such contributionshave not been made or that the employees have not oth-erwise been made whole for their ensuing expenses; pro-vided that Repondent is not required to rescind or cancelany substitute or new insurance program or plan it mayhave instituted, unless the Union so requests.(h) Post at their offices and places of business inHoutzdale, Madera, and Clearfield, Pennsylvania, copiesof the attached notice marked "Appendix."25Copies ofsaid notice, on forms provided by the Regional Directorfor Region 6, after being duly signed by Respondent'sauthorized representative(s), shall be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Respondents shall take reasonable stepsto assure that said notices are not altered, defaced, orcovered by any other material.(i) Notify the Regional Director for Region 6, in writ-ing, within 20 days of this Order, what steps Respond-ents have taken to comply herewith.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court ot Appeals Enforcing anOrder of ihe National Labor Relations Board "432